DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 11/10/2020 Restriction, claims 1-17 were pending and subject to a restriction requirement. 
In the 01/11/2021 Reply, an election was made with traverse. 
Claims 1-17 remain pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 04/06/2018, 11/02/2018, 07/18/2019, and 01/11/2021 were properly filed in compliance with 37 CFR 1.97 and considered. 

Remarks and Amendments
	Claims 1-17 were restricted between Groups I-IV:

    PNG
    media_image1.png
    200
    567
    media_image1.png
    Greyscale

	Applicant elected Group I, with traverse. Applicant argues the claims relate to a shared technical feature, namely, accelerating dental root growth and/or periodontal tissue growth using an extract of Magnolia flower or fraction thereof, which is a special technical feature, because US20130253048A1 fails to teach or suggest this feature. However, Applicant’s argument is not persuasive, because the feature asserted by Applicant is not, in fact, a technical feature. The acceleration of dental root growth and/or periodontal tissue growth requires method steps that are not found in all of the claims. Accordingly, the feature identified by Applicant as the technical feature is not shared by all of the claims and thus cannot represent a technical feature, let alone a special technical feature. The restriction is deemed proper and made final. 
Claims 5-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 


Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US20130253048A1 (published 09/26/2013). 
US20130253048A1 focuses on improving or promoting bone growth by administering a Magnolia flower extract or fraction thereof containing fargesin or its close structural derivatives. (Abstract; [0014]-[0032]; Figs 1-15; [0055]-[0216]; Examples; claims 1-12). In light of this focus, the indication of this composition for use in treating periodontal disease ([0097]) suggests it plays a role in improving or promoting osteogenesis in patients with periodontal disease, especially considering alveolar bone (periodontal tissue) loss occurs in periodontal disease. Thus, while US20130253048A1 does not specifically exemplify an embodiment of a method for accelerating growth of periodontal tissue with a Magnolia flower extract as in claim 1, it explicitly suggests this method rendering claim 1 obvious.
	Claim 2 is obvious, because US20130253048A1 teaches the Magnolia flower extract is extracted using methanol. ([0063],[0064]).
	Claim 3 is obvious for the same reasons as claims 1 and 2. Claim 3 reads: 
The method [for accelerating the growth of dental root or periodontal tissue, comprising administering a pharmaceutically effective dose of a Magnolia flower extract or a fraction isolated from the same to a subject], wherein the fraction is obtained by fractionating the Magnolia flower extract with ethyl acetate, hexane, benzene, or chloroform.

Because claim 3 only limits the fractionation solvents but does not require the fraction to be selected, the conditions of claim 3 are met when either the extract or the fraction is selected. 
 

Notwithstanding, claim 3 is also obvious, because US20130253048A1 teaches the Magnolia flower extract is fractionated with ethyl acetate and hexane ([0073]-[0074]).
	Claim 4 is obvious for the same reasons as claim 1. Claim 4 reads:
The method [for accelerating the growth of dental root or periodontal tissue, comprising administering a pharmaceutically effective dose of a Magnolia flower extract or a fraction isolated from the same to a subject], wherein the fraction is obtained by fractionating the Magnolia flower extract with ethyl acetate and then performing additional fractionation with methanol; or wherein the fraction is obtained by fractionating the Magnolia flower extract with ethyl acetate and then performing additional fractionation with methanol and then performing additional elution with a mixed solvent comprising ethyl acetate and hexane at the ratio of 3:7 or 5:5.

Because claim 4 only limits the fractionation but does not require the fraction to be selected, the conditions of claim 4 are met when either the extract or the fraction is selected. Nonetheless, claim 4 is also obvious, because US20130253048A1 teaches the Magnolia flower extract is fractionated with ethyl acetate, then methanol. ([0074]). US20130253048A1 also indicates the preferred ratio of elution solvent to obtain the intended compound (fargesin and derivatives) is (ethyl acetate) 3:7 (hexane). ([0075]).

Priority
	The Application Data Sheet indicates the foreign priority data to be Korean Application Nos. 10-2015-0140956 (filed 10/07/2015) and 10-2016-0040438 (filed 04/01/2016). However, only the certified copy of 10-2015-0140956 is of record. 
   
Conclusion
Claims 1-17 are pending.
Claims 1-4 are rejected.
Claims 5-17 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655